Citation Nr: 0705479	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-23 400	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right shoulder.

2.  Entitlement to service connection for acne with actinic 
keratosis and scars, to include as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active military duty from August 1969 
to February 1972, including service in Vietnam.  

In June 2005, the Board of Veterans' Appeals (Board) denied 
service connection for tinea pedis, a left foot disability, 
and a left ankle disability; the Board dismissed claims for 
service connection for osteoarthritis of the right foot, 
osteoarthritis of the left shoulder, excessive sweating, 
maxillary sinusitis, chondromalacia of the right knee, and 
chondromalacia of the left knee.  Finally, the Board, in its 
June 2005 action, remanded the issues listed on the title 
page to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas for additional development.  


FINDINGS OF FACT

1.  The medical evidence of record does not show 
osteoarthritis of the right shoulder due to military service.

2.  The medical evidence of record does not show acne with 
actinic keratosis and scars (skin disorder) due to military 
service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right shoulder was not incurred in 
or aggravated by active military duty, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  The veteran is not shown to have a skin disorder due to 
disease or injury that was incurred in or aggravated by 
service, to include exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In December 2002, prior to the May 2003 rating decision on 
appeal, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information he was responsible for and the evidence that 
was considered VA's responsibility.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records if he provided relevant 
information about the records.  Additional private evidence 
was subsequently added to the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  
The veteran was not informed that a disability rating and 
effective date would be assigned if his service connection 
claim was granted.  However, since the veteran's claims for 
service connection decided herein are being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A relevant VA 
examination was conducted in August 2005.  

All available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each issue.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claims, including at his March 2005 
videoconference hearing.  The Board additionally finds that 
VA has complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  In this case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Additionally, service 
connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
38 U.S.C.A. § 1116(f).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313 (2006).


The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).

Analysis

Right Shoulder

The veteran's service medical records reveal that, in 
December 1969, the veteran was fallen upon during a football 
game and incurred a strain of the sternoclavicular joint.  
There were no musculoskeletal complaints on the veteran's 
January 1972 separation medical history report, and his upper 
extremities were normal on separation medical evaluation in 
January 1972.

The initial postservice reference to a right shoulder 
disability was not until VA examination in March 2003, over 
30 years after service discharge, when x-rays of the right 
shoulder showed early degenerative changes.  The examiner in 
March 2003 concluded that the veteran's osteoarthritis of the 
right shoulder was less likely than not related to service 
because the osteoarthritis was mild and early, whereas 
osteoarthritis that developed over a 30 year period would be 
expected to be greater than shown.  Private medical records 
dated in August 2003 reveal a mild rotator cuff tear of the 
right shoulder.  

This case was remanded by the Board in June 2005 for an 
additional medical evaluation and opinion.  The veteran was 
examined in August 2005 by the examiner who had examined him 
in March 2003.  Evaluation of the right shoulder included 
x-rays and magnetic resonance imaging (MRI).  X-rays were 
considered unremarkable.  An MRI of the right shoulder 
revealed tendinosis of the supraspinatus, subscapularis, and, 
to a lesser degree, infraspinatus tendon; a partial tear of 
the supraspinatus tendon; and a small lateral subacromial 
spur with subdeltoid bursitis.

Based on a review of the claims file and the evaluation 
findings, the VA examiner concluded in August 2005 that it 
was less than 50 percent likely that the veteran's right 
shoulder disability was related to service injury because the 
injury in service was to the sternoclavicular joint, which 
involves the medial aspect of the chest at the level of the 
anterior aspect of the neck, rather than to the shoulder 
joint.  The examiner also said that x-rays in March 2003 
showed the osteoarthritis to be worse in the left shoulder 
than in the right shoulder, which is inconsistent with the 
service injury causing right shoulder osteoarthritis.  
Finally, the examiner concluded that it was less than 50 
percent likely that the recently found partial tear of the 
right supraspinatus tendon was secondary to right shoulder 
injury in service because recent MRI evidence of right 
tendinosis and partial tear of the supraspinatus tendon were 
most likely recurrent injuries and were uncharacteristic of 
chronic findings.

Consequently, as the nexus opinion evidence on file is 
against the veteran's claim for service connection for 
osteoarthritis of the right shoulder, the Board finds that 
service connection for osteoarthritis of the right shoulder 
is not warranted.

Skin

The veteran has contended, including at his March 2005 
videoconference hearing, that he incurred a skin disorder as 
a result of his exposure to herbicides in service during the 
Vietnam War.  
The evidence of record reveals that the veteran served in 
Vietnam.  Under 
38 U.S.C.A. § 1116(f), he is therefore presumed to have been 
exposed to herbicide agents, including Agent Orange.  

However, the skin disorder at issue is not listed as a 
presumptive disorder under 38 C.F.R. § 3.309(e).  Although 
chloracne is a skin disability that warrants service 
connection on a presumptive basis, it was specifically noted 
on VA examination in March 2003 that the veteran's skin 
disorder was not indicative of chloracne.  Consequently, the 
veteran does not have a disability enumerated above that 
would warrant service connection on a presumptive basis based 
on Agent Orange exposure.  Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

Despite the veteran's contention that he has a skin disorder 
due to service, to include as due to exposure to Agent 
Orange, no pertinent abnormality was shown in service, 
including on separation medical evaluation in January 1972, 
or until December 2002, which is over 30 years after service 
discharge, when actinic changes were diagnosed.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
claimed condition).  

Additionally, there is no competent medical evidence of 
record that links the veteran's current skin disorder to his 
military service, to include as due to Agent Orange exposure 
during such service.  In fact, the VA examiner concluded in 
August 2005 that the veteran's current skin disorder was not 
due to service, including exposure to Agent Orange, because 
it is not a disorder normally associated with Agent Orange.

As there is no medical evidence which provides the required 
nexus between military service and the currently diagnosed 
skin disorder, service connection for a skin disorder, to 
include as due to exposure to Agent Orange, is not warranted.  

Conclusion

Although the veteran testified at his videoconference hearing 
before the undersigned member the Board in March 2005 that 
his right shoulder disability began in service and that his 
skin problems of the upper arms and shoulders is due to 
service, it is now well established that a layman without 
medical training, such as the veteran, is not competent to 
comment on medical matters such as the diagnosis of a 
disability or the etiology of any such disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Consequently, the 
veteran's statements are not competent medical evidence.

Because the preponderance of the evidence is against the 
veteran's claims for service connection for right shoulder 
disability and a skin disorder, the doctrine of reasonable 
doubt is not for application with respect to these issues.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for osteoarthritis of the right shoulder 
is denied.  

Service connection for a skin disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


